Petitioner herein was convicted of the crime of riot in the superior court of Maricopa county, and was sentenced to serve not less than one nor more than two years in the state prison. He appealed from the judgment of the trial court and thereafter applied to that court for a certificate of reasonable ground of appeal and admission to bail pending the appeal. Both of the requests were by the trial court denied, and petitioner has made a similar application in this court. We have examined the petition and the arguments urged in support thereof, and are of the opinion that the law which governs matters of this kind is fully set forth in the case of Re Paul Welisch, 18 Ariz. 517,163 P. 264.
Following the reasoning of that case, the certificate of reasonable ground of appeal is granted, and the petition for admission to bail is denied.